 Case 3:19-cv-00626-JPG Document 40 Filed 06/04/20 Page 1 of 1 Page ID #973




                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF ILLINOIS

FRANKENMUTH MUTUAL
INSURANCE COMPANY,

Plaintiff,

v.                                                     Case No. 19-cv-626 JPG

CLAWFOOT SUPPLY LLC, et al.,

Defendants.


                                            JUDGMENT

           The Court having been advised by counsel for the parties that the above action has been

settled;

           IT IS HEREBY ORDERED AND ADJUDGED that this case is dismissed with prejudice

and without costs.


Dated: June 4, 2020                     MARGARET M. ROBERTIE, Clerk of Court

                                        s/Tina Gray, Deputy Clerk



Approved:         s/J. Phil Gilbert
                  J. PHIL GILBERT
                  DISTRICT JUDGE
